       Case 1-19-46007-cec            Doc 21       Filed 02/12/20   Entered 02/12/20 14:51:39




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:

MARC KLEIN,                                                             Chapter 7
                                                                        Case No.: 119-46007-cec
                 Debtor.

--------------------------------------------------------x

     STIPULATION AND ORDER EXTENDING TRUSTEE AND UNITED STATES
      TRUSTEE’S TIME TO OBJECT TO DEBTOR’S DISCHARGE PURSUANT
                            TO 11 U.S.C. §727


        WHEREAS, on October 2, 2019, Marc Klein, (“Debtor”) filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”); and

        WHEREAS, Richard J. McCord, Esq., (‘Trustee”) was appointed the Chapter 7 Trustee

for the Debtor’s bankruptcy estate; and

        WHEREAS, the last date to object to the Debtor’s discharge was scheduled for January

13, 2020; and

        WHEREAS, the Debtor has consented to an extension of the Trustee and the United States

Trustee’s time to object to the Debtor’s discharge; and

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the undersigned that the time period within which the Trustee and the United States




                                                            1
                                                                                           6779630.1
     Case 1-19-46007-cec        Doc 21     Filed 02/12/20    Entered 02/12/20 14:51:39




Trustee may file a complaint objecting to discharge pursuant to 11 U.S.C. §727 is hereby

extended until April 1, 2020.


       Dated: East Meadow, New York
              February 12, 2020

                                     CERTILMAN BALIN ADLER & HYMAN, LLP


                                     BY:    /s/Richard J. McCord__________________
                                            RICHARD J. MCCORD, ESQ.
                                            Chapter 7 Trustee for the Estate of
                                            Marc Klein
                                            90 Merrick Avenue
                                            East Meadow, New York 11554
                                            Phone: (516) 296-7000

       Dated: Brooklyn, New York
              February 12, 2020



                                     BY:    /s/Marc Klein____________
                                            MARC KLEIN
                                            Debtor
                                            1351 East 15th Street
                                            Brooklyn, New York 11230




SO ORDERED




                                               2
                                                                                           6779630.1
